OPINION — AG — A CAFETERIA, SUCH AS IS REFERRED TO BY YOU, COMES WITHIN THE PURVIEW OF THE WORD "RESTAURANT" AS SET FORTH IN THE ABOVE QUOTED PROVISIONS OF 40 Ohio St. 1961 81 [40-81], 40 Ohio St. 1961 82 [40-82], AND HENCE IS OF THE OPINION THAT AN EMPLOYMENT, SUCH AS IS MENTIONED BY YOU, IN CASE OF AN EMERGENCY (AS SET FORTH IN YOUR LETTER) WOULD NOT BE UNLAWFUL, THAT IS, IF DOUBLE COMPENSATION IS PAID "FOR SUCH EXTRA TIME". MOREOVER, IF SAID FEMALES ARE REGULARLY EMPLOYED TO WORK A PERIOD OF ONLY EIGHT HOURS A DAY, THEY MAY LAWFULLY BE EMPLOYED, AS AFORESAID, TO WORK AN ADDITIONAL TWO HOURS ON SAID DAY. (FRED HANSEN)